Title: Enclosure: Charles Yancey to Edward Stevens, [1–5 October 1791]
From: Yancey, Charles
To: Stevens, Edward



[Louisa County, Virginia, October 1–5, 1791]

Inclosed you will receive a list of the Stills with their Contents in our County you will please to excuse any Inaccuracies in the want of form as I have greatly hurried in the Business oweing among other causes to the want of Health and being anxious to make my return by the time you directed having found it a very fatigueing troublesome Business. However I have been happy to find the People willing to submit to the duties though not without some disapprobation of the Law through Ignorance of the true meaning, but after explaining the same appear to be tolerably satisfied. And agreeably to your directions I have appointed persons to receive the returns of all the Stills within ten Miles of each of them, to wit Capt James Dabney in the lower part of the County, and Mr William Wash in the upper part of the said County, so that at present, there are Offices opened within ten Miles of every Still in the County and, in order to give the Business the greater Credit the persons I have appointed are of the best Credit & Character. With respect to the other requisitions of the Secretary I do not well know what to say as I have so little time and their being no publick manufactures In Our County except one gun Smith to wit Francis Giddins who Works part of the Year at that Business, And one Wheel rights Shop, to wit Butler Bradburn, though their Are several Persons that do some thing at the Business in the Winter Season, when their Crops are Secured &c. We have a Considerable Number of Carpente⟨rs⟩ Joiners and Blacksmiths. The latter is Cheifly done by Blacks but little more is done then Working and farming Tools &c. Manufactures of Common home Spun is very Considerable in private Families, but we have no fulling Mills in our County, a pretty deal of Cotton & Flax is raised; wool is on the Increase And the Culture of Tobo is on the decline; The farming Business is gaining the assendencey among our People, and upon the whole we are on riseing Ground & becomeing more wealthy and Independent. As to the defects of the Excise Law, I have ha⟨d⟩ very little leasure to peruse it or to spend much thought about ⟨it⟩ but think if the Collectors in the deferent Counties were Aided ⟨by⟩ Assistants it would be convenient. And that the profits at present are no ways equal to the expence and trouble & suppo⟨se⟩ few in the Country can find their Account in holding their Appointsments. You will please to signify to me any furthe⟨r⟩ Instructions that may be necessary as I shall be happy in rendering any service I am able while in my present Office I am &c.
P S   The Price of Mr Giddins Rifles is £4 and smooth Boars £3. The Price of Cart & Waggon Wheels are various from 30/ to 50/ According to their size. Tanner’es we have none but in private families since Mr Culp has removed. The time I have marked against the Stills being employed is as near as we could guess at the usual time, Though few of them will be employed this Year as we have very little fruit. There are also some few Stills in the Country not noticed, as they are not intended to be used and are not in furnicies.
